Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 1 of 10 PagelD #: 105

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
KIMBERLY WILICHOWSKI and
KENT WILICHOWSKI PLAINTIFFS
V. CASE NO. 5:21-CV-5024
BOSTON SCIENTIFIC CORPORATION DEFENDANT

MEMORANDUM OPINION AND ORDER

Before the Court are a Motion for Summary Judgment (Doc. 40) filed by Defendant
Boston Scientific Corporation (“BSC”) and a Response and Brief in Opposition (Docs. 43
& 44) fled by Plaintiffs kimberly and Kent Wilichowski, This case was recently transferred
to this Court from the District Court for the Southern District of West Virginia, where the
Honorable Joseph R. Goodwin was presiding over seven separate multi-district litigations
(“MDL”) concerning products sold by BSC. This case is related to one of the seven MDLs.
See Transfer Order, Doc. 53. The Court has now considered the parties’ briefing and
finds that the Motion for Summary Judgment should be GRANTED IN PART AND
DENIED IN PART.

|. BACKGROUND

Plaintiffs filed this action in the MDL on December 18, 2014 (Doc. 1). They bring
the following causes of action against BSC: Count, negligence; Count Il, strict liability—
design defect; Count Ill, strict liability—manufacturing defect; Count IV, strict liability—
failure to warn; Count V, breach of express warranty; Count VI, breach of implied
warranty; Count VIl (by separate Plaintiff Kent Wilichowski only), loss of consortium;

Count VIII, discovery rule/tolling/fraudulent concealment; and Count IX, punitive
es

Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 2 of 10 PagelD #: 106

damages. The parties agree that all claims arise under Arkansas law, and the Court
concurs with that assessment.

BSC’s Motion for Summary Judgment seeks the dismissal of Counts I-VI and does
not mention Counts VII-IX. Nevertheless, the Court has determined, sua sponte, that
Counts VIII and IX merit dismissal. Count VII] alleges that the discovery rule should be
applied to toll the running of the statute of limitations. This tolling argument is not a
separate tort claim but is instead a preemptive response to a statute-of-limitations
defense—which BSC has failed to pursue on summary judgment. The Court therefore
finds that Count Vill is moot and will be dismissed on the Court’s own motion. As for
Count |X’s claim for punitive damages, this is a remedy and not a standalone cause of
action under Arkansas law. See Bergan v. Ocwen Fin. Corp., 2018 WL 9986722, at *3
(E.D. Ark. Nov. 1, 2018). To be clear, the Court’s dismissal of Count IX will not preclude
Plaintiffs from seeking a jury instruction on punitive damages at trial.

With those housekeeping matters out of the way, the Court now turns to a summary
of the claims at issue here. Mrs. Wilichowski contends that she suffered injuries following
her implantation with a medical device made by BSC called the Obtryx Transobturator
Mid-Urethral Sling System (referred to by the parties as the “Obtryx’”). Her implantation
surgery took place on January 21, 2009, and was performed by Dr. Lawrence Schmitz at
the Northwest Medical Center in Bentonville, Arkansas. The Obtryx is used to treat
symptoms of stress urinary incontinence. According to Mrs. Wilichowski, she suffered
from stress urinary incontinence and uterine prolapse prior to surgery, and she trusted
her doctor's recommendation that the Obtryx would eliminate those conditions once

implanted. Unfortunately, Mrs. Wilichowski complained that after surgery she suffered
Case 5:21-cv-05024-TLB Document 74 Filed 03/02/21 Page 3 of 10 PagelD #: 107

from pain, infection, urinary and bowel problems, neuromuscular problems, vaginal
scarring, dyspareunia (painful intercourse), and continued urinary incontinence. She
underwent a second surgery to remove the Obtryx on February 27, 2015, at Mercy
Medical Hospital in St. Louis, Missouri, but she maintains that her injuries never fully
resolved and that she lives with permanent pain and damage.

In the discussion below, the Court will first address Counts II-IV, which are strict-
liability claims brought under the Arkansas Products Liability Act (“APLA”). Next, the
Court will consider BSC’s request for dismissal of Count !, which is a claim for common-
law negligence. Lastly,-the Court will take up Mrs. Wilichowski’s breach-of-warranty
claims, which appear in Counts V and VI."

ll. LEGAL STANDARD

The standard for summary judgment is well established. Under Federal Rule of
Civil Procedure 56(a), “[t]he court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” The Court must review the facts in the light most favorable to the
opposing party and give that party the benefit of any inferences that can be drawn from
those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1997). The
moving party bears the burden of proving the absence of a genuine dispute of material
fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P.
56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986); Nat’. Bank of Com. of El Dorado v. Dow Chem. Co., 165 F.3d 602 (8th Cir. 1999).

 

1 Count VII, a claim for loss of consortium brought by Mr. Wilichowski, will not be
discussed, since it is not mentioned in the Motion.

3
Case 5:21-cv-05024-TLB Document 74 Filed 03/02/21 Page 4 of 10 PagelD #: 108

Once the moving party has met its burden, the non-moving party must “come
forward with ‘specific facts showing that there is a genuine issue for trial." Matsushita,
475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, “the mere existence of a
scintilla of evidence in support of the plaintiff's position will be insufficient” to survive
summary judgment. Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir.
2010) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Rather, in
order for there to be a genuine issue of material fact that would preclude summary
judgment, the non-moving party must produce evidence “such that a reasonable jury
could return a verdict for the nonmoving party.” Allison v. Flexway Trucking, Inc., 28 F.3d
64, 66 (8th Cir. 1994) (quoting Anderson, 477 U.S. at 248).

lil. DISCUSSION
A. APLA Claims

Counts II, Ill, and IV are brought pursuant the APLA. According to that statute, a
“{p]roduct liability action’ includes all actions brought for or on account of personal injury,
death, or property damage caused by or resulting from the manufacture, construction,
design, formula, preparations, assembly, testing, service, warning, instruction, marketing,
packaging or labeling of any product.” Ark. Code Ann. § 16-116-202(5).

7. Count Il: Design Defect

BSC argues that Plaintiffs’ design-defect claim should be dismissed because they
cannot establish that the Obtryx was supplied to Mrs. Wilichowski in a defective condition
that rendered it unreasonably dangerous, or that this defective condition was the
proximate cause of her injuries. BSC points out that “[e]ven Plaintiff's expert testified that

midurethral slings are the standard of care to treat [stress urinary incontinence] when Mrs.
Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 5 of 10 PagelD #: 109

Wilichowski had her Obtryx implant and the Obtryx was commonly used in the surgical
treatment of [stress urinary incontinence].” (Doc. 40, p. 8). Further, BSC contends that
there is no surgical alternative treatment for stress urinary incontinence that is without
risk, and pursuant to the “comment k defense” located in Section 402A of the Restatement
(Second) of Torts—which Arkansas has adopted—a manufacturer will not be liable for
selling so-called “unavoidably unsafe products” that carry “a medically recognizable risk”
if the products are marketed and sold with proper warnings of the risk.

The Court finds that there are genuine, material disputes of fact as to Count Il,
such that summary judgment must be denied. First, Plaintiffs point out that although
polypropylene midurethral slings are commonly used to treat stress urinary incontinence,
these products are not all the same. The Obtryx is a transobturator sling, rather than a
retropubic sling, and Plaintiffs’ experts have opined that other products, including
retropubic slings, are safer than the Obtryx—meaning that the Obtryx was not the only
treatment option available for stress urinary incontinence at the time of Mrs. Wilichowski's
surgery. Second, Plaintiffs’ and BSC’s experts apparently disagree about the safety and
efficacy of Marlex polypropylene, which is a material that is present in the Obtryx device.
One of Plaintiffs’ experts testified that this substance is not suitable for permanent human
implantation and degrades over time—something BSC either knew or should have
known. (Doc. 44, p. 9). The Court is therefore persuaded that summary judgment should

be denied on Count Il.
Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 6 of 10 PagelD #: 110

2. Count Ill: Manufacturing Defect

Plaintiffs state in their brief that they do not oppose the entry of summary judgment
on the manufacturing-defect claim. See Doc. 43, p. 2. The Court will therefore dismiss
this claim and not discuss its merits further in this Order.

3. Count IV: Failure to Warn

Under Arkansas law, “the manufacturer of a product has a duty to warn the user
of dangers inherent in that product under the theories of strict liability, negligence and
breach of warranty, and the comment k defense.” Hill v. Searle Labs., 884 F.2d 1064,
1070 (8th Cir. 1989).--However, Arkansas law also acknowledges that one’ of the
exceptions to a manufacturer's duty to warn is “the learned intermediary rule, which
assumes that it is reasonable for a manufacturer to rely on the prescribing physician to
forward to the patient, who is the ultimate user of the . . . products, any warnings regarding
their possible side effects.” /d. This rule recognizes that “medical ethics and practice
dictate that the doctor must be an intervening and independent party between patient and
[device] manufacturer,” that “the information regarding risks is often too technical for a
patient to make a reasonable choice,” and that “it is virtually impossible in many cases for
a manufacturer to directly warn each patient.” /d. “Thus, a warning to the [physician] is
deemed a warning to the patient; the manufacturer need not communicate directly with
all ultimate users of [medical devices].” Kirsch v. Picker Int'l, Inc., 753 F.2d 670, 671 (8th
Cir. 1985). “Courts are generally in agreement that a warning is adequate where it is
reasonable under the circumstances.” Ehlis v. Shire Richwood, Inc., 233 F. Supp. 2d

1189, 1196 (D.N.D. 2002).
Case 5:21-cv-05024-TLB Document 74 Filed 03/02/21 Page 7 of 10 PagelID #: 111

Here, BSC argues that it satisfied its duty to warn by providing clear warnings of
the risks associated with the Obtryx in the product brochure, which was provided to Ms.
Wilichowski’s implanting physician, Dr. Schmitz. The brochure and associated written
materials warned Dr. Schmitz of the post-implantation risk of pain, dyspareunia, bleeding,
incontinence, infection, erosion, and the possible migration of the device from the desired
location, and Mrs. Wilichowski agrees that Dr. Schmitz advised her of certain risks,
complications, and benefits of the surgery. In spite of all that, however, she maintains
that she suffered some injuries that were not contemplated in the product brochure and
written materials. ‘She claims that BSC failed to provide her doctor with information about
all the possible risks associated with the Obtryx, such that he was unable to make a
knowledgeable risk assessment and could not adequately advise her. Mrs. Wilichowski
posits that when a doctor does not receive full and appropriate warnings about a product
from the manufacturer and would have changed his advice to a patient had he received
adequate warnings, the learned intermediary exception should not shield the
manufacturer from liability for failure to warn.

After reviewing the evidence in the light most favorable to Mrs. Wilichowski, the
Court finds there is proof that Dr. Schmitz was not provided clear and complete warnings
of the risks associated with the Obtryx. If Mrs. Wilichowski is correct about those risks,
the learned-intermediary exception would not be available to BSC to protect it from liability
on the failure-to-warn claim. “Once a plaintiff proves the lack of an adequate warning or
instruction, a presumption arises that the user’—or in this case, the implanting
physician—“would have read and heeded adequate warnings or instructions.” Bushon v.

Garman Co., 843 S.W.2d 807, 811 (Ark. 1992). In the case at bar, Dr. Schmitz testified
Case 5:21-cv-05024-TLB Document 74 Filed 03/02/21 Page 8 of 10 PagelD #: 112

that he was unaware that the Obtryx contained Marlex polypropylene and that the
manufacturer of this substance allegedly stated that it was not intended for permanent
implantation. (Doc. 43-7, pp. 63-66). He admits he did not receive but would have liked
to receive the testing data on Marlex polypropylene prior to implanting the Obtryx in Mrs.
Wilichowski. /d. at p. 66. He also testified that if he had been warned by BSC about
possible dangers associated with Marlex polypropylene, he would have shared that
information with Mrs. Wilichowski. /d. at p. 67. He agreed that “[i]f the material being
used in a device wasn't intended by its manufacturer to be implanted into humans,” that
information would ‘have “helped [him] in making an informed decision on using that
device.” /d.

Mrs. Wilichowski has raised a triable question of fact as to whether BSC failed to
warn Dr. Schmitz of a risk associated with the Obtryx that was not otherwise known to
him. She has also raised a genuine, material dispute of fact as to whether a failure to
warn Dr. Schmitz of certain risks associated with the Obtryx was a cause in fact and the
proximate cause of her injuries. Finally, she has identified a material dispute about
whether certain warnings about the Obtryx—if true—would have changed Dr. Schmitz's
decision to recommend the product for implantation. Therefore, summary judgment as
to Count IV is denied.

B. Count I: Negligence

BSC contends that the negligence claim should be dismissed for the same
reasons that the APLA claims should be dismissed. As explained above, two of the APLA
claims will be preserved for trial. For the same reasons, the Court concludes there is a

triable question of fact as to whether BSC was negligent. Arkansas law permits Mrs.
Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 9 of 10 PagelD #: 113

Wilichowski to simultaneously maintain both her negligence claim under Count | and her
strict liability claims under Counts II and IV. According to the Arkansas Supreme Court,
“Injegligence and strict liability are not mutually exclusive claims. More than one theory
of liability is permissible in a products liability claim.” Nationwide Rentals Co. v. Carter,
765 S.W.2d 931, 933 (Ark. 1989) (citing W.M. Bashlin Co. v. Smith, 643 S.W.2d 526, 529
(Ark. 1982)).2, Summary judgment is therefore denied as to Count I.
C. Counts V and VI: Breach of Express and Implied Warranties

Plaintiffs state in their brief that they do not oppose the entry of summary judgment
on the breach-of-warranty claims. See Doc. 43, p. 2. The Court will therefore dismiss
Counts V and VI.

IV. CONCLUSION

For the reasons described herein, IT IS ORDERED that Defendant Boston
Scientific Corporation’s Motion for Summary Judgment (Doc. 40) is GRANTED IN PART
AND DENIED IN PART. The Motion is GRANTED as to Count Ill, Count V, and Count
VI and DENIED as to Counts I, I, and IV.

IT IS FURTHER ORDERED that Counts VIII and IX are DISMISSED on the Court's

own motion.

 

2 Arkansas Model Civil Jury Instruction 1013, titled “Products Liability—Issues—Claims
Involving Two or More Theories of Liability,” explains in the “Note on Use’ that it “can be
used to submit to the jury any combination of five separate causes of action in the field of
products liability: strict liability (AMI 1008); negligence (AMI 203); breach of implied
warranty of merchantability (AMI 1010); breach of implied warranty of fitness for a
particular purpose (AMI 1011); and breach of an express warranty (AMI 1012).”
Case 5:21-cv-05024-TLB Document 74 _ Filed 03/02/21 Page 10 of 10 PagelD #: 114

To recap, the following claims remain for trial: Count |, negligence; Count Il, strict
liability—design defect; Count IV, strict liability—failure to warn; and Count VII (by
separate Plaintiff Kent Wilichowski only), Joss of consortium.

IT IS SO ORDERED on this (Ga day of March, 2021.

if es
UNITE ES DISTRICT JUDGE

 

10
